Leben, J.,
concurring: I join fully in the court’s opinion. I write this concurrence merely to note that the Kansas presumption that statutes operate prospectively unless the statute clearly provides otherwise reflects a rule often applied by the United States Supreme Court as well. See Vartelas v. Holder, 566 U.S. _, 132 S. Ct. 1479, 1486, 182 L. Ed. 2d 473 (2012) (citing Landgraf v. USI Film Products, 511 U.S. 244, 263, 114 S. Ct. 1483, 128 L. Ed. 2d 229 [1994]). The Supreme Court noted in Varíelas, quoting Landg-raf that this presumption “ ‘embodies a legal doctrine centuries older than our Republic’ ” and one that is based on several provisions in the United States Constitution, including the Ex Post Facto Clause, the Contract Clause, and the Fifth Amendment’s Due Process Clause. Vartelas, 132 S. Ct. at 1486-87 (citing and quoting Landgraf 511 U.S. 244, 263-66). The Kansas cases cited in the court’s opinion are fully in line with these well-established principles.